                 Case 3:20-cv-07721-SI Document 87 Filed 12/23/20 Page 1 of 4




 1   Naomi A. Igra, SBN 269095                       Sirine Shebaya (pro hac vice)
     naomi.igra@sidley.com                           sirine@nipnlg.org
 2   SIDLEY AUSTIN LLP                               NATIONAL IMMIGRATION PROJECT OF
     555 California Street, Suite 2000               THE NATIONAL LAWYERS GUILD
 3   San Francisco, CA 94104                         2201 Wisconsin Avenue N.W., Suite 200
     Telephone: +1 415 772 1200                      Washington, D.C. 20007
 4   Facsimile: +1 415 772 7400                      Telephone: +1 202 656 4788
                                                     Facsimile: +1 617 227 5495
 5   Sabrineh Ardalan (pro hac vice)
     sardalan@law.harvard.edu                        Leila Kang (pro hac vice)
 6   Philip L. Torrey (pro hac vice)                 leila@immdefense.org
     ptorrey@law.harvard.edu                         IMMIGRANT DEFENSE PROJECT
 7   HARVARD LAW SCHOOL                              40 W. 39th Street, Fifth Floor
     HARVARD IMMIGRATION AND REFUGEE                 New York, NY 10018
 8   CLINICAL PROGRAM                                Telephone: +1 646 762 8428
     6 Everett Street, WCC 3103
 9   Cambridge, MA 02138
     Telephone: +1 617 384 7504
10   Facsimile: +1 617 495 8595
11
     Attorneys for Plaintiffs
12   (Additional counsel listed on signature page)
13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                         SAN FRANCISCO
16   PANGEA LEGAL SERVICES, et al.,                   Case No. 3:20-cv-07721-SI
17                  Plaintiffs,                       Assigned to Hon. Judge Susan Illston
18          v.                                        REPLY IN SUPPORT OF
19                                                    ADMINISTRATIVE MOTION TO
     U.S. DEPARTMENT OF HOMELAND                      CONSIDER WHETHER CASES
     SECURITY et al.,                                 SHOULD BE RELATED
20
                    Defendants.
21

22

23

24

25

26

27

28
                    REPLY ISO ADMINISTRATIVE MOTION TO RELATE CASES
                                 CASE NO. 3:20-CV-07721-SI
                Case 3:20-cv-07721-SI Document 87 Filed 12/23/20 Page 2 of 4




 1          Plaintiffs filed an administrative motion to alert this Court that a case with identical parties

 2   and similar claims had been filed. See Administrative Motion to Consider Whether Cases Should

 3   Be Related (“Motion”), ECF Dkt. No. 84.

 4          The Government lumped this motion in with a different motion, filed by different parties,

 5   and opposed both simultaneously. See Defendants’ Opposition to Plaintiffs’ Motion to Relate

 6   Cases (“Opp.”), ECF Dkt. No. 86. This omnibus opposition clouds the clear issues here: As the

 7   Government concedes, the key claims in Pangea I and Pangea II, brought by the same plaintiffs

 8   against the same defendants based on the same statutes, are similar or identical. To deny this

 9   motion, as the Government urges, would likely force another Judge of this Court to come quickly

10   up to speed, over the holidays, on issues, parties, and law that this Court has already invested

11   significant time and effort studying and considering.

12          The Government concedes that the Plaintiffs in Pangea I and Pangea II are the same. Opp.

13   at 1. Defendants are also identical in these cases. And as the Government’s arguments show, the

14   key issues overlap significantly.

15          The Government summarizes Plaintiffs’ arguments in Pangea I this way: “Plaintiffs in

16   this action allege that this rule violates the APA because it: (1) is inconsistent with 8 U.S.C. §

17   1158(b)(2)(A) (the part of the asylum statute that erects several categorical bars to asylum

18   eligibility) and with 8 U.S.C. § 1158(b)(2)(C) (which authorizes the Departments to adopt more

19   bars that are “consistent with” the asylum statute), (2) is unconstitutionally vague in some parts,

20   (3) is arbitrary and capricious under the APA, 5 U.S.C. § 706(2)(A), and (4) is procedurally

21   deficient because it was adopted without sufficient opportunity for public comment, does not

22   analyze its impacts on federalism as required by Executive Order No. 13132, and does not comply

23   with the Regulatory Flexibility Act (RFA).” Opp. at 2. Likewise, Pangea II alleges that the Rule

24   challenged there violates the APA because it, among other things: (1) is inconsistent with the

25   Immigration and Nationalization Act, (2) is arbitrary and capricious under the APA, (3) is

26   procedurally deficient because it was adopted without sufficient opportunity for public comment,

27   and (4) does not comply with the Regulatory Flexibility Act (RFA). Motion at 1.

28                                           1
                    REPLY ISO ADMINISTRATIVE MOTION TO RELATE CASES
                                 CASE NO. 3:20-CV-07721-SI
                 Case 3:20-cv-07721-SI Document 87 Filed 12/23/20 Page 3 of 4




 1           These four claims—which the Government recognizes as the key arguments in this action,

 2   Opp. at 2—are similar if not identical between the two cases. They thus involve the same complex

 3   area of law with which this Court has already engaged. Other overlaps, such as whether Defendant

 4   Wolf lacks authority to serve as the Acting Secretary of DHS, are detailed in the Motion. Motion

 5   at 1–3. In addition, this Court has already reviewed declarations from these Plaintiffs and is

 6   familiar with the types of harm to budget and mission that Plaintiffs face if the number of people

 7   eligible for asylum is reduced by regulation. These harms—occurring in the same way to the same

 8   Plaintiffs—support standing in both cases.

 9           Defendants released the Rule challenged in Pangea II on December 11, 2020, and unless

10   enjoined it will be effective January 11, 2021. 85 Fed. Reg. 80274. In the rush to have the rule

11   become effective before the new administration takes office on January 20, 2021, Defendants have

12   left Plaintiffs in Pangea II with no choice other than to file a motion for a Temporary Restraining

13   Order which will be briefed over the holidays. Contrary to Defendants’ suggestion of forum

14   shopping (Opp. at 5), Plaintiffs are prepared to proceed before any Judge in this District and

15   understand that, given the timing forced by Defendants’ choice of a 30-day effective date, they

16   may proceed before the Duty Judge in any event. However, given the substantial effort this Court

17   and its staff have already invested to gain familiarity and facility with the claims and issues in this

18   case, finding the cases related would avoid duplication of effort and maximize judicial economy.

19   Avoiding such duplication is the very reason the Local Rule mandated Plaintiffs to file the Motion

20   in the first place.

21                                                          Respectfully Submitted,

22

23

24

25

26

27

28                                            2
                     REPLY ISO ADMINISTRATIVE MOTION TO RELATE CASES
                                  CASE NO. 3:20-CV-07721-SI
               Case 3:20-cv-07721-SI Document 87 Filed 12/23/20 Page 4 of 4




 1   Date: December 23, 2020                 /s/ Naomi Igra
 2
     Sirine Shebaya (pro hac vice)           Naomi Igra, SBN 269095
 3   sirine@nipnlg.org                       naomi.igra@sidley.com
     Cristina Velez                          SIDLEY AUSTIN LLP
 4   cristina@nipnlg.org (pro hac vice)      555 California Street, Suite 2000
     NATIONAL IMMIGRATION PROJECT            San Francisco, CA 94104
 5   OF THE NATIONAL LAWYERS GUILD           Telephone: +1 415 772 1200
     2201 Wisconsin Avenue NW, Suite 200     Facsimile: +1 415 772 7400
 6   Washington, D.C. 20007
     Telephone: +1 202 656 4788              Tobias S. Loss-Eaton
 7                                           (pro hac vice)
     Sabrineh Ardalan (pro hac vice)
     sardalan@law.harvard.edu                tlosseaton@sidley.com
 8                                           Chike B. Croslin (pro hac vice)
     Philip L. Torrey (pro hac vice)
 9   ptorrey@law.harvard.edu                 ccroslin@sidley.com
     Sameer Ahmed, SBN 319609                Alice Wang (pro hac vice)
10   sahmed@law.harvard.edu                  alice.wang@sidley.com
     HARVARD LAW SCHOOL                      SIDLEY AUSTIN LLP
11   HARVARD IMMIGRATION AND                 1501 K Street NW
     REFUGEE
     CLINICAL PROGRAM                        Washington, DC 20005
12                                           Telephone: +1 202 736 8000
     6 Everett Street, WCC 3103
13   Cambridge, MA 02138
     Telephone: +1 617 384 7504              Jack W. Pirozzolo (pro hac vice)
14                                           jpirozzolo@sidley.com
     Leila Kang (pro hac vice forthcoming)   Ben Schwarz (pro hac vice)
15   leila@immdefense.org
     Nabilah Siddiquee (pro hac vice         bschwarz@sidley.com
     forthcoming)                            Kenyon C. Hall (pro hac vice)
16                                           kenyon.hall@sidley.com
     nabilah@immdefense.org
17   IMMIGRANT DEFENSE PROJECT               SIDLEY AUSTIN LLP
     40 W. 39th Street, Fifth Floor          60 State Street, 36th Floor
18   New York, NY 10018                      Boston, MA 02109
     Telephone: +1 646 762 8428              Telephone: +1 617 223 0300
19
     Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28                                          3
                   REPLY ISO ADMINISTRATIVE MOTION TO RELATE CASES
                                CASE NO. 3:20-CV-07721-SI
